Title: To George Washington from Tench Tilghman, 19 March 1786
From: Tilghman, Tench
To: Washington, George



Dear sir
Balt[imore], 19th March 1786

Inclosed is an account of the seeds which I have procured for you & which shall be forwarded by next Wednesdays Stage to Alexanda to the Care of Colo. Fitzgerald. They should have been sent to morrow, had there been Time sufficient to get them ready before the setting out of the Stage—There was no turnip Cabbage, nor Carrot seed. All the Clover, except a little of the White, which is 2/6 ⅌ lb., had been disposed of, as also were the Peas Beans & Vetches. There is every reason to believe that these Seeds are fresh & good, as they were brought from England by a Gentleman for his own use, & were parted, with by him, because it would not have been in his Power to have sown them at a proper season.
I have been confined upwards of a Fortnight in great measure, to my bed, by the return of a Complaint in my side with

which I was troubled some time ago. I recover but very slowly, but I hope that as soon as I am able to enjoy the favorable Season which is approaching I shall soon get recruited. I remain Dear Sir Yr affe hble Servt

Tench Tilghman

